DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the first protection wiring member” and “the second protection wiring member" in lines 16-17.  There is insufficient antecedent basis for these limitations in the claim as no first or second protection wiring members have been previously recited in the claim. However, it appears the limitations intend to be directed to “the first protection member” and “the second protection member”, such that the limitations have been interpreted as such in examination. Appropriate correction is requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimura (WO 2016/125882; see English machine translation) in view of Shufflebotham (US 2011/0308563) and in view of Yoshimine et al. (US 2014/0338745).
Regarding claim 1, Ishimura discloses a solar cell module (100) comprising: 
a solar cell (10) including a first surface (top surface) and a second surface (bottom surface) that face in opposite directions (see Figure 1); 
a first adhesion layer (22) that adhesively attaches a first wiring member (fine wires 21) to the first surface (page 2); 
a second adhesion layer (52) that adhesively attaches a second wiring member (fine wires 51) to the second surface (page 2); 
a first encapsulant (sealing layer 30) that encapsulates the solar cell from a side of the first surface to which the first wiring member is adhesively attached by the first adhesion layer (see Figure 1); 
a second encapsulant (sealing layer 60) that encapsulates the solar cell from a side of the second surface to which the second wiring member is adhesively attached by the second adhesion layer (see Figure 1);
a first protection member (40) disposed on the first adhesion layer to protect the solar cell module (see Figure 1); and
a second protection member (70) disclosed on the second adhesion layer to protect the solar cell module (see Figure 1), wherein
the solar cell, the first and second adhesion layers, and the first and second encapsulants are disposed between the first protection member and the second protection member (see Figure 1).
While Ishimura does not expressly disclose the first encapsulant and the first and second adhesion layers each contain an antioxidant, and a total amount of a first amount of the antioxidant contained in the first adhesion layer and a second amount of the antioxidant contained in the second adhesion layer is larger than an amount of the antioxidant contained in the first encapsulant, the reference does disclose the adhesive layers can comprise antioxidants on pages 6-7 and 12 and the first encapsulant can be made from the same material as the adhesive layer, TPO (olefinic elastomer), or silicone resin on page 7. 
Shufflebotham discloses it is well known in the art before the effective filing date of the claimed invention to have added additives such as antioxidants to an encapsulant for PV modules where the encapsulant material is TPO or silicone ([0040]).
As Ishimura is not limited to any specific examples of encapsulants made of TPO or silicone resin and as encapsulants made of TPO or silicone resin having antioxidants incorporated within for a solar cell module were well known in the art before the effective filing date of the claimed invention, as evidenced by Shufflebotham above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated antioxidants in the encapsulant in the device of Ishimura.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, where the incorporation of antioxidants to prevent degradation of the encapsulant is well known before the effective filing date of the claimed invention, as set forth below by Yoshimine.
Yoshimine discloses it is well known in the art before the effective filing date of the claimed invention that a protection member made of resin sheet has a high oxygen permeability, where the antioxidant prevents degradation that would be caused by oxygen having entered the solar module, and that the incorporation of a significant amount of antioxidant on the light-receiving side lowers the light transmittance of the light-receiving side encapsulant and protection member ([0034]-[0036]).
As the light transmittance of the light-receiving side encapsulant and the amount of degradation from infiltrated oxygen within the solar cell module are variables that can be modified, among others, by adjusting said amount of antioxidants contained within the adhesion layers and the first encapsulant, with said light transmittance and the amount of degradation from infiltrated oxygen within the solar cell module decreasing as the amount of antioxidants is increased, as set forth above by Yoshimine, the precise amount of antioxidants contained within the adhesion layers and the first encapsulant would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed relationship between the amount of antioxidant in the adhesion layers and the first encapsulant cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the relationship between the amount of antioxidant in the adhesion layers and the first encapsulant of modified Ishimura to obtain the desired balance between the light transmittance of the layers and the amount of degradation from infiltrated oxygen within the solar cell module (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Regarding claim 2, modified Ishimura discloses all the claim limitations as set forth above, and further discloses the first wiring member and the second wiring member contain copper (page 4).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimura (WO 2016/125882; see English machine translation) in view of Shufflebotham (US 2011/0308563) in view of Yoshimine et al. (US 2014/0338745) and further in view of Cho et al. (US 2012/0168982).
Regarding claim 4, modified Ishimura discloses all the claim limitations as set forth above, and further discloses the adhesion layer can be made of a resin material containing a copolymer of ethylene and an unsaturated carboxylic acid or an ionomer of the copolymer or a copolymer containing ethylene and glycidyl meth acrylate (page 4) and that the amount of antioxidants contained in the first adhesion layer is equal to or larger than the amount of antioxidant in the second adhesion layer, as set forth above, but the reference does not expressly disclose a melting point of the first adhesion layer is higher than a melting point of the second adhesion layer.
Cho discloses it is well known in the art before the effective filing date of the claimed invention that the addition of antioxidants or light stabilizers to a solar cell encapsulant such as EVA resin presents problems where the additives are not able to be uniformly dispersed in the resin as they have a higher melting point and would not melt at the manufacturing temperatures for the encapsulant ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a resin material for the first adhesion layer to have a higher melting point than the second adhesion layer in modified Ishimura, as the amount of antioxidants in the first adhesion layer is desired to be higher than the amount of antioxidants in the second adhesion layer, as set forth above, so that the antioxidants within the first adhesion layer can be dispersed well through the resin due to the antioxidants possessing a higher melting point, as taught by Cho above.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimura (WO 2016/125882; see English machine translation) in view of Shufflebotham (US 2011/0308563) in view of Yoshimine et al. (US 2014/0338745) and in view of Oi et al. (US 2005/0051204).
Regarding claim 5, modified Ishimura discloses all the claim limitations as set forth above, but the reference does not expressly disclose a low sticking force layer provided between the first adhesion layer and the first encapsulant and adhering to the first adhesion layer with a lower sticking force than to the first encapsulant.
Oi discloses an encapsulant layer for photovoltaic module comprising a separable layer made of thermoplastic resin adjacent the photovoltaic cell and transparent front face substrate ([0016]), such that the encapsulant layer can be easily removed from the surfaces of the photovoltaic cell and transparent front face substrate ([0018]).
It would have been obvious to one of ordinary skill in the art to have incorporated a low sticking force layer made of thermoplastic resin between the first adhesion layer and the first encapsulant, so that it adheres to the first adhesion layer (and thus the surface of the photovoltaic cell) with a lower sticking force than to the first encapsulant in the device of modified Ishimura, as taught by Oi above, so that the photovoltaic cell and transparent front face substrate can be easily separated from a used photovoltaic module and the encapsulant layer is easily removed, as set forth above, in order to reuse and reutilize resources of a photovoltaic module to lower costs ([0011]).
Regarding claim 6, modified Ishimura discloses all the claim limitations as set forth above, and further discloses a film (resin film 23) that sandwiches the first adhesion layer between the film and the first surface (see Figure 1), but the reference does not expressly disclose a low sticking force layer provided between the film and the first encapsulant and adhering to the film with a lower sticking force than to the first encapsulant.
Oi discloses an encapsulant layer for photovoltaic module comprising a separable layer made of thermoplastic resin ([0016]), such that the encapsulant layer can be easily removed from the surfaces of the photovoltaic cell and transparent front face substrate ([0018]).
It would have been obvious to one of ordinary skill in the art to have incorporated a low sticking force layer made of thermoplastic resin between the film and the first encapsulant, so that it adheres to the film (and thus the outermost surface of the photovoltaic cell) with a lower sticking force than to the first encapsulant in the device of modified Ishimura, as taught by Oi above, so that the photovoltaic cell and transparent front face substrate can be easily separated from a used photovoltaic module and the encapsulant layer is easily removed, as set forth above, in order to reuse and reutilize resources of a photovoltaic module to lower costs ([0011]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimura (WO 2016/125882; see English machine translation) in view of Shufflebotham (US 2011/0308563) in view of Yoshimine et al. (US 2014/0338745) and further in view of Taira et al. (US 2012/0125396).
Regarding claim 7, modified Ishimura discloses all the claim limitations as set forth above, and further discloses a first electrode (15) containing copper (page 3) is provided on the first surface (see Figure 1), a second electrode (19) containing copper (page 3) is provided on the second surface (see Figure 1), and that the first and second electrodes are finger electrodes (page 3).
Yoshimine further discloses the second amount of the antioxidant contained in the second adhesion layer is equal to or larger than the first amount of the antioxidant contained in the first adhesion layer (it is disclosed that it is preferred that the antioxidant in the back side encapsulant to be higher than the light-receiving side encapsulant to avoid lowering the light transmittance in the light-receiving side encapsulant; [0036]), but the reference does not expressly disclose the second electrode has a larger area than the first electrode.
Taira discloses a solar cell (see Figure 3) comprising a first finger electrode (110) and a second finger electrode (120 and 120b), wherein the second finger electrode has a larger area than the first electrode ([0067]; see Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar cell of Ishimura so that the second electrode has a larger area than the first electrode, as taught by Taira, so that the light receiving surface of the solar cell where the first electrode is formed can allow more incident light than the opposite side that does not have incident light ([0067]) and the wider electrode can relieve pressure applied during thermobonding in case of misalignment between the two electrodes ([0081]), as disclosed by Taira.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimura (WO 2016/125882; see English machine translation) in view of Shufflebotham (US 2011/0308563) in view of Yoshimine et al. (US 2014/0338745) further in view of Taira et al. (US 2012/0125396) and further in view of Cho et al. (US 2012/0168982).
Regarding claim 8, modified Ishimura discloses all the claim limitations as set forth above, and further discloses the adhesion layer can be made of a resin material containing a copolymer of ethylene and an unsaturated carboxylic acid or an ionomer of the copolymer or a copolymer containing ethylene and glycidyl meth acrylate (page 4) and that the amount of antioxidants contained in the second adhesion layer is equal to or larger than the amount of antioxidant in the first adhesion layer, as set forth above, but the reference does not expressly disclose a melting point of the second adhesion layer is higher than a melting point of the first adhesion layer.
Cho discloses it is well known in the art before the effective filing date of the claimed invention that the addition of antioxidants or light stabilizers to a solar cell encapsulant such as EVA resin presents problems where the additives are not able to be uniformly dispersed in the resin as they have a higher melting point and would not melt at the manufacturing temperatures for the encapsulant ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a resin material for the second adhesion layer to have a higher melting point than the first adhesion layer in modified Ishimura, as the amount of antioxidants in the second adhesion layer is higher than the amount of antioxidants in the first adhesion layer, as set forth by Yoshimine above, so that the antioxidants within the second adhesion layer can be dispersed well through the resin due to the antioxidants possessing a higher melting point, as taught by Cho above.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimura (WO 2016/125882; see English machine translation) in view of Shufflebotham (US 2011/0308563) in view of Yoshimine et al. (US 2014/0338745) in view of Taira et al. (US 2012/0125396) and in view of Oi et al. (US 2005/0051204).
Regarding claim 9, modified Ishimura discloses all the claim limitations as set forth above, but the reference does not expressly disclose a low sticking force layer provided between the second adhesion layer and the second encapsulant and adhering to the second adhesion layer with a lower sticking force than to the second encapsulant.
Oi discloses an encapsulant layer for photovoltaic module comprising a separable layer made of thermoplastic resin ([0016]), such that the encapsulant layer can be easily removed from the surfaces of the photovoltaic cell and rear face protecting sheet ([0043] and [0115]).
It would have been obvious to one of ordinary skill in the art to have incorporated a low sticking force layer made of thermoplastic resin between the second adhesion layer and the second encapsulant, so that it adheres to the second adhesion layer (and thus the surface of the photovoltaic cell) with a lower sticking force than to the second encapsulant in the device of modified Ishimura, as taught by Oi above, so that the rear face protecting sheet can be easily separated from the photovoltaic module to reuse the photovoltaic cell to lower costs, as set forth above.
Regarding claim 10, modified Ishimura discloses all the claim limitations as set forth above, and further discloses a film (resin film 53) that sandwiches the second adhesion layer between the film and the second surface (see Figure 1), but the reference does not expressly disclose a low sticking force layer provided between the film and the second encapsulant and adhering to the film with a lower sticking force than to the second encapsulant.
Oi discloses an encapsulant layer for photovoltaic module comprising a separable layer made of thermoplastic resin ([0016]), such that the encapsulant layer can be easily removed from the surfaces of the photovoltaic cell and rear face protecting sheet ([0043] and [0115]).
It would have been obvious to one of ordinary skill in the art to have incorporated a low sticking force layer made of thermoplastic resin between the film and the second encapsulant, so that it adheres to the film (and thus the outermost surface of the photovoltaic cell) with a lower sticking force than to the second encapsulant in the device of modified Ishimura, as taught by Oi above, so that the rear face protecting sheet can be easily separated from the photovoltaic module to reuse the photovoltaic cell to lower costs, as set forth above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721